Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  NELSON FERNANDEZ,

         Plaintiff,
  vs.

  ARTURO'S RESTAURANT, INC.,
  d/b/a ARTURO’S RISTORANTE,
  a Florida for-profit corporation,

        Defendant.
  ___________________________________/

                                            COMPLAINT

         Plaintiff NELSON FERNANDEZ, through undersigned counsel, sues Defendant

  ARTURO'S RESTAURANT, INC., d/b/a ARTURO’S RISTORANTE, a Florida limited liability

  company, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to an internet website for services, to order merchandise, and to secure

  information about Defendant’s restaurant online.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

  pursuant to 28 U.S.C. §§2201 and 2202.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.




                                                   1
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 17




         4.      Plaintiff NELSON FERNANDEZ is a resident of Palm Beach County, Florida, is

  sui juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually impaired and physically

  disabled who has been diagnosed with Relapsing-Remitting Multiple Sclerosis (“RRMS”). As a

  result of his disease, Plaintiff is currently paralyzed in approximately 80% to 90% of his body as

  a whole and only has limited use of his left hand. Further, because of his disease, Plaintiff has

  developed optic neuritis and is visually disabled, with complete blindness in one eye and limited

  vision in the other eye. Plaintiff thus is substantially limited in performing one or more major life

  activities, including, but not limited to, seeing, accurately visualizing his world, and adequately

  traversing obstacles. As such, he is a member of a protected class under the ADA, 42 U.S.C.

  §12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§36.101, et seq., and

  in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available screen reader software and other technology and assistance.

         7.      Defendant is a Florida for-profit corporation authorized to do business and doing

  business in the State of Florida. Defendant owns and operates an Italian restaurant in South Florida

  that Plaintiff had patronized and intended to patronize.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids, and services for effective

  communication, including communication in connection with his use of a computer.

         9.      Plaintiff frequently accesses the internet.      Because he is significantly and

  permanently visually disabled, to effectively communicate and comprehend information available



                                                   2
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 17




  on the internet and hereby access/comprehend Websites, Plaintiff uses commercially available

  screen reader software to interface with the various Websites.

         10.     At all times material hereto, Defendant was and still is an organization that owns,

  operates, a restaurant under the brand name “Arturo’s Ristorante”. The Arturo’s Ristorante

  restaurant is open to the public. As the owner and operator of the restaurant, Defendant is defined

  as a place of “public accommodation" within meaning of Title III because Defendant is a private

  entity which owns and/or operates “[A] bakery, grocery restaurant, clothing restaurant, hardware

  restaurant, shopping center, or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E)

  and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a restaurant open to the public, each of Defendant’s physical

  restaurant is a place of public accommodation subject to the requirements of Title III of the ADA

  and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant also controls, maintains, and/or operates an adjunct website,

  https://www.arturosrestaurant.com (hereinafter “Website”). One of the functions of the Website

  is to provide the public information on the Defendant’s restaurant that sell its food and beverages

  within the State of Florida. Defendant also sells to the public its food and beverages through the

  Website.

         13.     The Website also services Defendant’s physical restaurant by providing

  information on its available food and beverages, tips and advice, editorials, sales campaigns,

  events, and other information that Defendant is interested in communicating to its customers.

         14.     Because the Website allows the public the ability to locate and learn about

  Defendant’s physical restaurant, have access to and view the physical restaurant’s menus, order

  catering that is also available for purchase in the physical restaurant, purchase gift cards that can



                                                   3
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 17




  also be used in the physical restaurant, and make a reservation to dine in the physical restaurant,

  the Website is an extension of, and gateway to, Defendant’s physical restaurant. By this nexus,

  the Website is characterized as an intangible service, privilege, and advantage provided by a place

  of public accommodation as defined under the ADA and thus an extension of the services,

  privileges, and advantages made available to the general public by Defendant through its brick and

  mortar location and business.

         15.      Because the public can view Defendant’s restaurant’s food and beverage prices and

  offerings online, purchase catering online that is also offered for purchase in Defendant’s physical

  restaurant, purchase gift cards that can be used in the physical restaurant, and make a reservation

  online to dine in the physical restaurant, the Website is an extension of, and gateway to, the

  physical restaurant, which is a place of public accommodation pursuant to the ADA, 42 U.S.C.

  §12181(7)(E).    As such, the Website is an intangible service, privilege, and advantage of

  Defendant’s brick and mortar restaurant that must comply with all requirements of the ADA, must

  not discriminate against individuals with visual disabilities, and must not deny those individuals

  the same full and equal enjoyment of the services, privileges, and advantages as are afforded to

  the non-disabled general public both online and in the physical restaurant.

         16.      At all times material hereto, Defendant was and still is an organization owning and

  operating the Website. Since the Website is open to the public through the internet, by this nexus

  the Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar

  restaurant that must comply with all requirements of the ADA, must not discriminate against

  individuals with visual or physical disabilities, and must not deny those individuals the full and

  equal enjoyment of the services, privileges, and advantages as are afforded to the non-disabled




                                                   4
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 5 of 17




  public both online and in the physical restaurant. As such, Defendant has subjected itself and the

  Website to the requirements of the ADA.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers described herein are removed or

  remedied, Defendant’s physical restaurant, and to purchase food and beverages from Defendant

  physical restaurant, purchase gift certificates for use in the physical restaurant, and make a

  reservation to dine in the physical restaurant through the Website or in the physical restaurant.

         18.     The opportunity to shop and pre-shop Defendant’s food, beverages and catering,

  review restaurant menus, order catering online, purchase gift cards for use in the physical

  restaurant, and make an online reservation to dine in the physical restaurant from his home are

  important accommodations for Plaintiff because traveling outside of his home as a physically and

  visually disabled individual is often difficult, hazardous, frightening, frustrating and confusing

  experience. Defendant has not provided its business information in any other digital format that

  is accessible for use by blind and visually impaired individuals using the screen reader software.

         19.     Like many consumers, Plaintiff accesses a number of websites at a time to help plan

  his visit, compare merchandise, prices, sales, discounts, and promotions. Plaintiff may look at

  several dozens of sites to compare features, discounts, promotions, and prices.

         20.     During the month of May 2020, Plaintiff attempted on a number of occasions to

  utilize the Website to browse through the food and beverage and online offers to educate himself

  as to the food and beverages, sales, discounts, and promotions being offered, to search for and

  check restaurant hours, and to check food and beverage pricing with the intent on making a

  purchase or reservation through the Website or in the restaurant.




                                                   5
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 6 of 17




         21.     Plaintiff utilizes available screen reader software that allows individuals who are

  visually disabled to communicate with websites. However, Defendant’s Website contains access

  barriers that prevent free and full use by visually disabled individuals using keyboards and

  available screen reader software. These barriers are pervasive and include, but are not limited to:

                 a. Image missing descriptions;

                 b. Site information like phone number not labeled to integrate with the screen
                 reader;

                 c. Mislabeled link; and

                 d. Consistent interference with the screen reader;

         22.     The Website also lacks prompting information and accommodations necessary to

  allow visually disabled individuals who use screen reader software to locate and accurately fill out

  online forms to purchase Defendant’s merchandise from the Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

  Website that would direct him to a web page with contact information for disabled individuals who

  have questions or concerns about, or who are having difficulties communicating with, the Website

  and did not find any such notice, statement, or policy posted on the Website on the date of his

  initial visit. Although the Website apparently and subsequently posted what now appears to be an

  “accessibility” widget and statement, that “accessibility” widget and statement still could not be

  effectively accessed by, and continued to be a barrier to, blind and visually disabled persons,

  including Plaintiff. Plaintiff, thus, still is unable to receive any complete, meaningful, and prompt

  assistance through the “accessibility” widget and statement to enable him to fully and effectively

  navigate the Website.

         24.     The fact that Plaintiff could not communicate with or within the Website left him

  feeling excluded, as he is unable to participate in the same online computer shopping experience,

                                                   6
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 7 of 17




  with access to the merchandise, sales, discounts, and promotions as provided at the Website and

  for use in the physical restaurant, as the non-visually disabled public.

         25.     Plaintiff desires and intends, in the near future once the Website’s access barriers

  are fully removed or remedied, to patronize Defendant’s physical restaurant and use the Website,

  but he is unable to fully do so now as he is unable to effectively communicate with Defendant due

  to his severe blindness and visual disability and the Website’s continuing access barriers. Thus,

  Plaintiff, as well as others who are blind or with visual disabilities, will suffer continuous and

  ongoing harm from Defendant’s intentional acts, omissions, policies, and practices as set forth

  herein unless properly enjoined by this Court.

         26.     Because of the nexus between Defendant’s restaurant and the Website, and the fact

  that the Website clearly provides support and is connected to Defendant’s restaurant for its

  operation and use, the Website is an intangible service, privilege, and an advantage of Defendant’s

  brick and mortar restaurant that must comply with all requirements of the ADA, must not

  discriminate against individuals with disabilities, and must not deny those individuals the same

  full and equal enjoyment of the services, privileges, and advantages afforded to the non-disabled

  public both online and in the physical restaurant, which is a place of public accommodations

  subject to the requirements of the ADA.

         27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

         28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.




                                                    7
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 8 of 17




          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

          35.     On information and belief, Defendant has not created and instituted on the Website

  a page for individuals with disabilities, nor displayed a link and information hotline, nor created

  an information portal explaining when and how Defendant will have the Website, applications,

  and digital assets accessible to the visually disabled or blind community.

          36.     On information and belief, the Website does not meet the Web Content

  Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher versions of web accessibility.

          37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled




                                                   8
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 9 of 17




  individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

  the Website online from their homes.

            38.   Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Website, in

  contravention of the ADA.

            39.   Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

            40.   The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping Websites, such as the Website at issue in the instant

  action.

            41.   On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within the Website which prevent individuals with disabilities

  who are visually disabled from the means to comprehend information presented therein.

            42.   On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Website.

            43.   The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

            44.   Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its website access and operation.



                                                    9
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 10 of 17




         45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

         46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.

                              COUNT I – VIOLATION OF THE ADA

         48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

  subject to the ADA.

         50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to learn about Defendant’s restaurant,

  purchase gift cards for use in the physical restaurant, purchase catering that are available in the

  physical restaurant, and make an online reservation to dine in the physical restaurant. The Website

  thus is an extension of, gateway to, and intangible service, privilege, and advantage of Defendant’s

  physical restaurant. Further, the Website also serves to augment Defendant’s physical restaurant

  by providing the public information on the restaurant and by educating the public as to Defendant’s

  available food and beverages sold through the Website and in the physical restaurant.

         51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.



                                                   10
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 11 of 17




         52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

  discrimination includes, among other things, “a failure to take such steps, as may be necessary to

  ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         54.     Defendant’s Website must comply with the ADA, but it does not as specifically

  alleged hereinabove and below.

         55.     Because of the inaccessibility of the Website, individuals with disabilities who are

  visually disabled are denied full and equal enjoyment of the information and services that

  Defendant has made available to the public on its Website, and at its physical restaurant, in

  violation of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

         56.     The Website was subsequently visited by Plaintiff’s expert in both May and

  October of 2020, and the expert determination was that one or more of the same access barriers

  that Plaintiff had initially encountered, as well as numerous additional access barriers, existed, and

  that Defendant had made no material changes or improvements to the Website to enable its full



                                                   11
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 12 of 17




  use, enjoyment and accessibility for visually disabled persons such as Plaintiff. Despite Defendant

  having received a written demand from Plaintiff’s counsel requesting remediation of the Website,

  Defendant, although placing a less than adequate widget and “accessibility” statement on the

  Website, has not properly and fully remedied the Website to make it equally and fully accessible

  to blind and visually disabled persons, such as Plaintiff, as the Website is accessible to non-blind

  or visually disabled persons. Defendant also has not disclosed to the public any intended audits,

  changes, or lawsuits to correct the inaccessibility of the Website to visually disabled individuals.

  Defendant thus has failed to make reasonable modifications in its policies, practices, or procedures

  when such modifications are necessary to afford goods, services, facilities, privileges, advantages,

  or accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of

  a viable and effective “accessibility” notice, policy, or statement and the numerous continuing

  access barriers as set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached

  hereto as Composite Exhibit “A” and the contents of which are incorporated herein by reference,

  continue to render the Website not fully accessible to users who are blind and visually disabled,

  including Plaintiff.

          57.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.

          58.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Website’s accessibility information and

  accessibility facts.

          59.     There are readily available, well established guidelines on the internet for making

  Websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines



                                                   12
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 13 of 17




  include, but not limited to, adding alt-text to graphics, and ensuring that all functions can be

  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendant’s business nor would it result in an

  undue burden to the Defendant.

         60.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the

  assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Website are ongoing.

         61.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

         62.     According to 28 C.F.R. §36.303(b) (1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

         63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c) (1) (ii).

         64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.



                                                   13
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 14 of 17




         65.     As alleged hereinabove, the Website has not been designed to interface with the

  widely and readily available technologies that can be used to ensure effective communication, and

  thus violates the ADA.

         66.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Website, with a nexus to its brick and mortar physical restaurant locations, Plaintiff has

  suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

  and physical restaurant.

         67.     Because of the inadequate development and administration of the Website, Plaintiff

  is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

  ongoing disability discrimination.

         68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief, including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a functional statement as to the

  Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Website.

         b) Require Defendant to take the necessary steps to make the Website readily accessible

  to and usable by visually disabled users, and during that time period prior to the Website’s being

  readily accessible, to provide an alternative method for individuals with visual disabilities to access

  the information available on the Website until such time that the requisite modifications are made,

  and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual impairments will be able to effectively communicate with the Website for purposes of



                                                    14
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 15 of 17




  viewing and locating Defendant’s physical restaurant and locations, and becoming informed of

  and purchasing Defendant’s merchandise online, and during that time period prior to the Website’s

  being designed to permit individuals with visual disabilities to effectively communicate, to provide

  an alternative method for individuals with visual disabilities to effectively communicate for such

  goods and services made available to the general public through the Website.

         69.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Website, and continue

               to monitor and update the Website on an ongoing basis, to remove barriers in order that

               individuals with visual disabilities can access, and continue to access, the Website and

               effectively communicate with the Website to the full extent required by Title III of the

               ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

               disabled logo within the Website, wherein the logo 1 would lead to a page which would

               state Defendant’s accessibility information, facts, policies, and accommodations. Such




  1
                       or similar.
                                                    15
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 16 of 17




           a clear display of the disabled logo is to ensure that individuals who are disabled are

           aware of the availability of the accessible features of the Website;

        D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

           accessibility by implementing a website accessibility coordinator, a website application

           accessibility policy, and providing for website accessibility feedback to ensure

           compliance thereto;

        E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

           procedures toward persons with disabilities, for such reasonable time to allow

           Defendant to undertake and complete corrective procedures to its Website;

        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, the Website on how to conform

           all web content and services with ADA accessibility requirements and applicable

           accessibility guidelines;

        I. An Order directing Defendant, by a date certain and at least once every three months

           thereafter, to conduct automated accessibility tests of the Website to identify any

           instances where the Website is no longer in conformance with the accessibility

           requirements of the ADA and any applicable accessibility guidelines, and further



                                                16
Case 9:20-cv-82032-AHS Document 1 Entered on FLSD Docket 11/05/2020 Page 17 of 17




           directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

           counsel for review;

        J. An Order directing Defendant, by a date certain, to make publicly available and directly

           link from the Website homepage, a statement of Defendant’s Accessibility Policy to

           ensure the persons with disabilities have full and equal enjoyment of the Website and

           shall accompany the public policy statement with an accessible means of submitting

           accessibility questions and problems;

        K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

        H. Such other and further relief as the Court deems just and equitable.

        DATED: November 5, 2020



  RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO
  Counsel for Plaintiff                              DURAN, P.A.
  4800 N. Hiatus Road                                Co-Counsel for Plaintiff
  Sunrise, FL 33351                                  4640 N.W. 7th Street
  T. 954/362-3800                                    Miami, FL 33126-2309
  954/362-3779 (Facsimile)                           T. 305/266-9780
  Email: rhannah@rhannahlaw.com                      305/269-8311 (Facsimile)
                                                     Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                     By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                 PELAYO M. DURAN
        Fla. Bar No. 435384                                Fla. Bar No. 0146595




                                                17
